Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 5/2/2022 has been entered. Claims 1-9, 11, 14-16, 18, 20-21, and 23-24 remain pending in this application. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Damiani on 5/26/2022.
This amendment is made to the claims filed with the entered AFCP request dated 5/2/2022. The attached proposed amendments dated 5/31/2022 and marked “OK to ENTER” serve as the basis for the authorized examiner’s amendment and are the final, allowable amendments.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Juju, the closest prior art of record, discloses an apparatus for applying pressure to a newborn baby having a cavity for holding the newborn baby therein and a plurality of expandable bladders surrounding the cavity to apply the pressure to the baby.  Juju does not disclose “an expandable bladder that covers the entire end of the cavity opposite the open end”, and it would not be obvious to modify Juju with such a feature. The bladders of Juju are all rings that surround the cavity and mimic contracts around the body of the baby by squeezing around the baby. Juju does not contemplate having bladder and the bottom of the cavity or having a bladder that extends across the width of the cavity and it would not have been obvious to add this feature and reconfigure the structure of Juju.
Regarding claim 15, Juju, the closest prior art of record, discloses a method for applying pressure to a newborn baby having a cavity for holding the newborn baby therein and a plurality of expandable bladders surrounding the cavity to apply the pressure to the baby.  Juju does not disclose “a distal pressure applying portion that covers the entire end opposite the open end”, and it would not be obvious to modify Juju with such a feature. Juju teach a method to mimic contractions around the baby and is used with the opening at the top, it would not have been obvious to add a distal applying portion that covers the entire end opposite the open end as this portion would push the baby upward and, when deflated, would then cause the baby to drop to the bottom of the cavity. This would be potentially unsafe for the baby and not an obvious feature to add.
Accordingly, claims 1, 15, and dependents therein patentably define over the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799